 



Exhibit 10.10
CORN PRODUCTS INTERNATIONAL, INC.
ANNUAL INCENTIVE PLAN

1.   Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:

     Code – the Internal Revenue Code of 1986, as it may be amended from time to
time, and any proposed, temporary or final Treasury Regulations promulgated
thereunder.
     Committee – the Compensation Committee of the Board of Directors of the
Company. Unless the Board of Directors determines otherwise, each member of the
Committee shall be an “outside director” within the meaning of Section 162(m) of
the Code and a “Non-Employee Director” within the meaning of Rule 16b-3 under
the Exchange Act.
     Company – Corn Products International, Inc., a Delaware corporation.
     Exchange Act – shall mean the Securities Exchange Act of 1934, as amended.
     Participant - shall mean the Chairman and Chief Executive Officer and any
other executive officer or key employee of the Company who is designated by the
Committee at any time as a Participant in this Plan.
     Performance Measures – shall mean the criteria and objectives, established
by the Committee in its sole discretion, which shall be satisfied or met as a
condition to a Participant’s receipt of a bonus payment for a Performance
Period. The Committee may amend or adjust the Performance Measures for a
Performance Period in recognition of unusual or nonrecurring events affecting
the Company or its financial statements or changes in law or accounting, but
only, in the case of a bonus payment that is intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code, to the extent
such adjustment would not cause any portion of the bonus payment to be
nondeductible pursuant to Section 162(m) of the Code. In the case of a bonus
that is intended to qualify as qualified performance-based compensation under
Section 162(m) of the Code, the Performance Measures shall be based on one or
more of the following business criteria, determined with respect to the
performance of Company as a whole, or, where determined to be appropriate by the
Committee, with respect to the performance of one or more divisions or groups
within the Company, or with respect to the performance of individual
Participants: net sales; pretax income before allocation of corporate overhead
and bonus; budget; earnings per share; net income; return on stockholders’
equity; return on assets; return on capital employed; attainment of strategic
and operational initiatives; appreciation in and/or maintenance of the price of
the common

 



--------------------------------------------------------------------------------



 



stock or any other publicly traded securities of the Company; market share;
gross profits; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; economic value-added models; comparisons
with various stock market indices; increase in number of customers and/or
reductions in costs; total stockholder return (based on the change in the price
of a share of the Company’s common stock and dividends paid); operating income;
and cash flows (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity and cash flow return on investment) for the
applicable Performance Period.
     Performance Period – shall mean the twelve consecutive month period which
coincides with the Company’s fiscal year.
     Plan – shall mean the Corn Products International, Inc. Annual Incentive
Plan as set forth herein and as from time to time amended.

2.   Administration.

     2.1 Committee. The Plan shall be administered by the Committee.
     2.2 Determinations Made For Each Performance Period. With respect to each
Performance Period, the Committee shall:
     (a) Designate Participants for that Performance Period.
     (b) Determine the amount or formula for determining each Participant’s
maximum bonus payment for the Performance Period.
     (c) Establish the Performance Measures for the Performance Period,
including the identification of any events for which adjustments are to be made
to the Performance Measures.
     (d) Establish the Performance Measure targets for the Performance Period.
In the case of bonus payments that are intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code, the Committee
shall take the above actions on or before the 90th day of the Performance
Period, except to the extent that failure to do so would not cause any portion
of the bonus payment to be nondeductible pursuant to Section 162(m) of the Code.
     2.3 Certification. Following the close of each Performance Period and prior
to payment of any bonus under the Plan, the Committee must certify in writing
that the applicable Performance Measure targets and all other factors upon which
a bonus is based have been attained.
     2.4 Stockholder Approval. The material terms of this Plan shall be
disclosed to and approved by stockholders of the Company in accordance with
Section 162(m) of the Code. No bonus shall be paid under this Plan unless such
stockholder approval has been obtained.

2



--------------------------------------------------------------------------------



 



3.   Bonus Payment.

     3.1 Formula. Each Participant who (i) is an employee of the Company on the
last day of a Performance Period, or whose employment was terminated during the
Performance Period due to retirement, disability or death, and (ii) was employed
by the Company during at least six months of the Performance Period, shall be
eligible to receive a bonus payment for a Performance Period in an amount
established by, or determined under a bonus formula established by, the
Committee for the Performance Period based on the attainment of the Performance
Measure targets for the Performance Period. A Participant who is eligible to
receive a bonus payment for a Performance Period, but who was not actively
employed during the entire Performance Period, shall receive a prorated bonus
payment determined in accordance with rules established by the Committee.
     3.2 Limitations. In the case of bonus payments that are intended to qualify
as qualified performance-based compensation under Section 162(m) of the Code,
the following limitations shall apply:
     (a) No payment if Performance Measure threshold not achieved. In no event
shall any Participant receive a bonus payment hereunder if the minimum threshold
Performance Measure requirement applicable to the bonus payment is not achieved
during the Performance Period.
     (b) No payment in excess of preestablished amount. No Participant shall
receive a bonus payment under this Plan for any Performance Period in excess of
$2.5 million.
     (c) Committee may reduce bonus payment. The Committee retains sole
discretion to reduce the amount of or eliminate any bonus otherwise payable to a
Participant under this Plan. The Committee may exercise such discretion by
establishing conditions for the payment of bonuses in addition to the
Performance Measure targets, including the achievement of financial, strategic
or individual goals, which may be objective or subjective, as it deems
appropriate.

4.   Bonus Payments.

     4.1 Time and Form of Payments. The bonus payment payable to a Participant
under the Plan for a Performance Period shall be paid to the Participant in cash
as soon as determined by the Committee after it has certified that the
Performance Measure targets and all other factors upon which the bonus payment
for the Participant is based have been attained; provided, however, that such
payment shall not be made earlier than January 1 immediately following the
calendar year in which the Performance Period ends or later than March 15
immediately following the calendar year in which the Performance Period ends.

3



--------------------------------------------------------------------------------



 



     4.2 Nontransferability. Participants shall not have the right to assign,
encumber or otherwise anticipate the payments to be made under this Plan, and
the benefits provided hereunder shall not be subject to seizure for payment of
any debts or judgments against any Participant.
     4.3 Tax Withholding. In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.
5.    Amendment and Termination. The Committee may amend this Plan prospectively
at any time and for any reason deemed sufficient by it without notice to any
person affected by this Plan and may likewise terminate or curtail the benefits
of this Plan both with regard to persons expecting to receive benefits hereunder
in the future and persons already receiving benefits at the time of such action,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) of the Code.
6.   Miscellaneous.
     6.1 Effective Date. The effective date of the Plan shall be January 1,
2000.
     6.2 Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any ways material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     6.3 Applicability to Successors. This Plan shall be binding upon and inure
to the benefit of the Company and each Participant, the successors and assigns
of the Company, and the beneficiaries, personal representatives and heirs of
each Participant. If the Company becomes a party to any merger, consolidation or
reorganization, this Plan shall remain in full force and effect as an obligation
of the Company or its successors in interest.
     6.4 Employment Rights and Other Benefits Programs. The provisions of this
Plan shall not give any Participant any right to be retained in the employment
of the Company. In the absence of any specific agreement to the contrary, this
Plan shall not affect any right of the Company, or of any affiliate of the
Company, to terminate, with or without cause, the participant’s employment at
any time. This Plan shall not replace any contract of employment, whether oral,
or written, between the Company and any Participant, but shall be considered a
supplement thereto. This Plan is in addition to, and not in lieu of, any other
employee benefit plan or program in which any Participant may be or become
eligible to participate by reason of employment with the Company. Receipt of
benefits hereunder shall have such effect on contributions to and benefits under
such other plans or programs as the provisions of each such other plan or
program may specify.
     6.5 No Trust Fund Created. This Plan shall not create or be construed to
create a trust or separate fund of any kind or fiduciary relationship between
the Company or any affiliate and a Participant or any other person. To the
extent that any person acquires a right to receive

4



--------------------------------------------------------------------------------



 



payments from the Company or any affiliate pursuant to this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company or of any affiliate.
     6.6 Governing Law. The place of administration of the Plan shall be in the
State of Illinois. The Plan shall be construed and administered in accordance
with the laws of the State of Illinois, without giving effect to principles
relating to conflict of laws.
     6.7 Severability. If any provision of the Plan is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction such provision shall
be construed or deemed amended to conform to applicable laws, or if it cannot be
so construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of the Plan, such provision shall be
stricken as to such jurisdiction, and the remainder of the Plan shall remain in
full force and effect.
     6.8 Qualified Performance-Based Compensation. In the case of bonus payments
that are intended to qualify as qualified performance-based compensation under
Section 162(m) of the Code, all of the terms and conditions of the Plan shall be
interpreted in such a fashion as to qualify such payments as qualified
performance-based compensation within the meaning of Section 162(m) of the Code.

5